Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 5, 20, 22, 24-37 is pending.
Applicant’s election of Inflammatory Bowel Disease, F7 and GPR 55 antagonist; CID16020046 in the reply filed on 5/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/2019, 3/4/2020, 12/02/2020, 5/4/2021, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim objections
Claims 29 is objected to for the following reason: As discussed in MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In the present case the components disclosed in Table 6 of the specification do not fall within the meaning of an ‘exceptional circumstance’.  Accordingly, in order to overcome this objection, Applicant should recite each of the components disclosed in Table 6 of the specification into Claim 29. 

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claim 28 recites the limitation “The method of claim 1 wherein said composition comprises at least two of said D-Limonene…”.  Claims 28 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 26 recites the limitation “at least about 80 – 95% THCA”.  The claim is indefinite because the term "at least" delineates only numerical values at or more than the recited value where the term "about" may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting.  See also Amgen v. Chuqai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase "at least about" was held indefinite). 
Recitation of "at least about" in instant Claim 26 renders the claim indefinite because it is unclear whether the modifier "at least" or "about" is controlling.  For example, in the limitation "at least 80% THCA” it is clear that the amount of THCA includes 80% but excludes any values below 80%, whereas the limitation " about 80% THCA " means that the amount of THCA is somewhere around (i.e. less than or greater than) 80%.   
For the purpose of examination on the merits with respect to the prior art, a teaching of amounts of THCA that are either “about” or, “at least”, 80% will be considered to meet the limitation of instant Claim 45.
For consistency with other claims recited, it is suggested that, in order to overcome this ground of rejection Applicant amend claim 26 to recite “at least 80 – 95% THCA”.
	Claim 1, 3 and 5 use a second “comprising” within each claim, the terminology which has been held to be indefinite.  And claims 22, 24-30, 32, 34-35 recite “comprising” which is held to be indefinite. See MPEP § 2173 .05(h)(I) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. § 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
 

	


Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
 Claims 1, 3, 5, 20, 24-37 are rejected under 35 U.S.C. 103(a) as being unpatentable Parolaro et al in US 2015/0086653 (published: March 26, 2015) of record in view of Verzura (U.S. Patent 9,730,911).

Claim Interpretation: The language “ liquid chromatography fraction of a cannabis extract”,  (instant Claim 1); “liquid chromatography fractions pooled fractions of cannabis extract” (instant Claim 3): “liquid chromatography comprises high pressure liquid chromatography (HPLC)”(instant claim 32), “wherein said liquid chromatography is performed on a reverse stationary phase”(instant claim 33); “liquid chromatography is performed using a mobile phase comprising from 10 to 30 % acidic aqueous solution and from 90 to 70 % alcohol”(instant claim 34); “wherein said HPLC comprises a stationary phase comprising RP- 18 end capped column, and a mobile phase of 15 % solvent A (0.1 % acetic acid in water) and 85 % solvent B (methanol) at a flow rate of 1.5 mL/min for 28-35 minutes” (instant claim 35); “wherein conditions for said HPLC comprise an Uti~ate 3000 HPLC system coupled with WPS-3000(T) Autosampler, HPG-3 400 pump, and DAD-300 detector, a Purospher RP- 18 end capped column a mobile phase of 15% solvent A (0.1% acetic acid in water) and 85% solvent B (methanol) at a flow rate of 1.5 mL/min for 28-35 minutes” (instant claim 36)” “wherein said detector is a diode array detector” (instant claim 37) are construed as a product-by-process and, absent evidence to the contrary, are taken as being structurally indistinct from a prior art cannabis extract or fraction which contains each compound explicitly recited in the instant claims. 
Parolaro teaches the use of phytocannabinoids, either in an isolated form or in the form of a botanical drug substance (BDS) in the background that it is known that cannabinoid-containing plant extracts in the prevention or treatment of diseases or conditions that are alleviated by blockade of one or more types of TRP channel. Different binding potentials of the cannabinoid-containing plant extracts at the TRPA1 and TRPM8 channels are described. The diseases and conditions to be prevented or treated include: neuropathic pain, inflammation, vasoconstriction or cancer (p [0019]). Parolaro teaches a "botanical drug substance" or "BDS" is defined as: "A drug derived from one or more plants, algae, or microscopic fungi and prepared from botanical raw materials by one or more of the following processes: pulverisation, decoction, expression, aqueous extraction, ethanolic extraction or other similar processes" (p [0039]).  Parolaro teaches a botanical drug substance does not include a highly purified or chemically modified substance derived from natural sources. Thus, in the case of cannabis, BDS derived from cannabis plants do not include highly purified Pharmacopoeia grade cannabinoids (p [0039).  
Parolaro teaches the BDS is comprised of a phytocannabinoid and a non-phytocannabinoid component wherein the phytocannabinoid component is present in the BDS in amounts of greater than 55% to greater than 85% of the total extract and depends on the starting material and the method of extraction used (p [0045]).  Parolaro teaches the phytocannabinoid fraction in the BDS contains a “principle phytocannabinoid” (preferably greater than 75% to greater than 95% of the first liquid chromatography fraction of a cannabis extract comprising at least 75 % tetrahydrocannabinolic acid (THCA)” and a “cannabis derived active ingredients other than said THCA”.  Even though the BDS extract of Parolaro is not obtained as a “liquid chromatography fraction”, the BDS first liquid chromatography fraction recited in instant Claims 1, 3, 5 and 29.   Parolaro teaches a specific embodiment the BDS (extract) contains one or more phytocannabinoid acids, more preferably taken from the combination of the acids THCA with CBD, CBDA and/or CBGA.  Parolaro teaches the BDS's were extracted using liquid CO2 and then a high performance liquid chromatography (HPLC) method (instant Claim 61) was used to analyse the different cannabinoid components in each cannabinoid BDS (p [0134)]).  As noted in the ‘Claim Interpretation’ section above, the language drawn “ liquid chromatography fraction of a cannabis extract”,  (instant Claim 1); “liquid chromatography fractions pooled fractions of cannabis extract” (instant Claim 3): “liquid chromatography comprises high pressure liquid chromatography (HPLC)”(instant claim 32), “wherein said liquid chromatography is performed on a reverse stationary phase”(instant claim 33); “liquid chromatography is performed using a mobile phase comprising from 10 to 30 % acidic aqueous solution and from 90 to 70 % alcohol”(instant claim 34); “wherein said HPLC comprises a stationary phase comprising RP- 18 end capped column, and a mobile phase of 15 % solvent A (0.1 % acetic acid in water) and 85 % solvent B (methanol) at a flow rate of 1.5 mL/min for 28-35 minutes” (instant claim 35); “wherein conditions for said HPLC comprise an Uti~ate 3000 HPLC system coupled with WPS-3000(T) Autosampler, HPG-3 400 pump, and DAD-300 detector, a Purospher RP- 18 end capped column a mobile phase of 15% solvent A (0.1% acetic acid in water) and 85% solvent B (methanol) at a flow rate of 1.5 mL/min for 28-35 minutes” (instant claim 36)” “wherein said detector is a diode array detector” (instant claim 37) are taken to be drawn to a product-by-process wherein the 
See MPEP: 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  
Regarding the language drawn to liquid chromatography, specifically, the structure (compounds present) of the fractions administered, the process by which the compounds present in the fractions are obtained are not essential to a determination of patentability.  The patentability of product-by- process claims is based on the product itself (i.e. the compounds present in said product, i.e. the fractions). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). MPEP § 2113 states 
In the present case there is no evidence of record that the structure of the generically claimed “liquid chromatography fractions” require nothing more than the compounds explicitly recited in the instant claims, which, as discussed above, are rendered prima facie obvious by Parolaro .
Furthermore, there is no evidence of record that the structure of the synthetic THCA and CBD are fundamentaly different that the natural counter parts, thus the natural and/or synthetic possess the same composition and therefore do not make a structural difference.
In addition, it is noted that the language in Claim 3 and 37 “active ingredients detectable by a detector operated at 220 nm” and “wherein said detector is a diode array detector” is taken to be a characteristic feature of the active ingredients required by the claim.  Because Parolaro teaches active ingredients that fall within the scope of those required by Claim 7, said ingredients are detectable by a detector operated at 220 nm.

Parolaro teaches phytocannabinoid BDS containing CBD, THCA, CBDA and CBGA were effective at inhibiting DAGL suggesting that these phytocannabinoids may treat inflammation.  
In brief, Parolaro renders obvious combining a phytocannabinoid BDS extract (i.e. “fraction”) comprising THCA (from 71 – 86% (w/w)) and CBD (a cannabis derived active ingredient other than said THCA) with a reasonable expectation that said combination would be effective in treating inflammation.  
Parolaro does not explicitly teach a method of treating inflammatory bowel disease, wherein the fraction comprises at least 75% of the phytocannabinoid acid THCA and wherein said second fraction comprises a cannabis-derived active ingredient other than said CBGA.  
Verzura teaches the treatment of inflammatory bowel disorders (column 3, line 19 and column 10, lines 8-24) with the administration of cannabis (juice) as an anti-inflammatory (IBD).  Verzura teaches a liquid cannabinoid formulation, wherein at least 95 % of the total cannabinoids is tetrahydrocannabinolic acid (THCA)(claim 1).  Verzura 

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat an inflammatory disease such as IBD by the step of administering a composition comprising a fraction comprising THCA and CBD (a cannabis derived active ingredient other than said THCA) as disclosed by both Parolaro and Verzura with a reasonable expectation of success absence evidence to the contrary. 
One would have been motivated to do so, with a reasonable and predictable expectation of success because Parolaro teaches each of the phytocannabinoid acids THCA and CBD would be effective in treating an inflammation and Verzura discloses that THCA and CBD are useful in the treatment of inflammatory bowel disease.  See MPEP 2143, KSR Exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  Further, as discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [a THCA/THC fraction and a CBGA fraction] each of which is taught by the prior art to be useful for the same purpose [treatment of cancer], in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been 
 
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the amounts of  the fraction comprising the phytocannabinoids CBGA and CBDA such that the CBGA in said fraction is present in therapeutically effective amount.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Parolaro teaches each the phytocannabinoid acids CBGA, CBD and CBDA, in isolated form (defined by Parolaro as a phytocannabinoid that has been extracted from the cannabis plant and purified to such an extent that all the additional components such as secondary and minor cannabinoids and the non-cannabinoid fraction have been removed) are the most potent compounds in killing cells in a breast cancer cell line.  Accordingly, because the isolated phytocannabinoid acids CBGA, CBD and CBDA are free of all additional components, any combination/ratio of CBGA, CBD and CBDA in the second fraction would be expected to be effective in killing cancer cell and thus be prima facie obvious.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the present case, as noted above, because any relative amount of CBGA and CBDA would be expected to be effective in killing cancer cells, the limitation that CBGA is present in 75% or greater is considered an amount that results from routine experimentation in order to determine the optimal therapeutically effective amount.    
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed amount (at least 75%) of CBGA in the putative second “fraction”.
It is noted that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 716.02 - §   716.02(g) for a discussion of criticality and unexpected results.
Finally, it is noted that the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference (Parolaro et al.) does not disclose the specific combination of variables (for example, treating inflammatory disease comprising a specific combination of a first fraction comprising at least 75% THCA and at least one additional cannabinoid-derived active ingredient; and a second fraction comprising at least 75% CBGA and at least one 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, treating inflammatory disease) comprising a specific combination of a fraction comprising at least 75% THCA and at least one additional cannabinoid-derived active ingredient; and a therapeutically effective amount of cannabidiol of CBD and/or CBGA from within the prior art disclosure of Parolaro, to arrive at the Claimed injectable compositions “yielding no more than one would have expected from such an arrangement”.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parolaro et al in US 2015/0086653 (published: March 26, 2015) in view of Verzura (U.S. Patent 9,730,911). as applied to claims 1, 3, 5, 20, 24-30, 32-37 above, and further in view of Stancic (The GPR55 antagonist CID 16020046 protects against intestinal inflammation, Neurogastroenterol Motil. 2015 October ; 27(10): 1432–1445, renumbered to pages 1-28).
Parolaro and Verzura as cited above.
Neither Parolaro nor Verzura disclose CID16020046 (a GPR55 antagonist).


Stancic teaches that models of experimental intestinal inflammation and applied CID16020046 to C57BL/6 mice. Experimental colitis models, such as DSS- and trinitrobenzene sulfonic acid (TNBS)-induced colitis, show some features that are comparable to human inflammatory bowel disease (IBD) (page 3).  Stancic teaches that the DSS model, CID16020046-treated animals showed reduced levels of TNF-α and IL-1β but no changes in IL-6 when compared to the vehicle-treated mice (Figs. 2A, C, and E). In TNBS colitis, levels of IL-1β and IL-6 were significantly lower in CID16020046-treated animals compared to vehicle treatment.  Stancic further teaches that we further analyzed the effects of CID16020046 on inflammation markers and measured Cox-2 and phosphorylation of transcription factor STAT3, which is also upregulated in IBD patients (page 8).  


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1, 3, 5, 20, 22, 24-37 are rejected. 
 No claims are allowed.
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627